760 N.W.2d 474 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Lee FREEMAN, Defendant-Appellant.
Docket No. 137573. COA No. 287159.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the September 29, 2008 order of the Court of Appeals is considered and, it appearing to this Court that the case of People v. Idziak (Docket No. 137301) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.